  Case 17-24409         Doc 49     Filed 01/25/19 Entered 01/25/19 09:45:10              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-24409
         LARRY E PATTERSON
         FELITHA A JONES-PATTERSON
                 Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/15/2017.

         2) The plan was confirmed on 12/18/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
07/24/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 12/17/2018.

         6) Number of months from filing to last payment: 11.

         7) Number of months case was pending: 17.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-24409       Doc 49        Filed 01/25/19 Entered 01/25/19 09:45:10                      Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $8,320.00
       Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                      $8,320.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,750.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $396.60
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $4,146.60

Attorney fees paid and disclosed by debtor:                  $250.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim        Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed         Paid         Paid
AMERICASH LOANS LLC              Unsecured         600.00      1,258.95         1,258.95           0.00       0.00
ARMOR SYSTEMS CORP               Unsecured         379.00        379.42           379.42           0.00       0.00
CAPITAL ONE                      Unsecured         802.00           NA               NA            0.00       0.00
CAVALRY SPV I                    Unsecured      1,904.00       2,797.39         2,797.39           0.00       0.00
CITI CARDS                       Unsecured      1,896.00            NA               NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         244.00      1,299.20         1,299.20           0.00       0.00
FRANCISCAN ALLIANCE INC          Unsecured         446.00           NA               NA            0.00       0.00
FRANCISCAN PHYS NETWORK          Unsecured         117.00           NA               NA            0.00       0.00
GRANITE STATE MANAGEMENT & R     Unsecured     11,220.00     11,256.37        11,256.37            0.00       0.00
GREEN TRUST CASH                 Unsecured         300.00           NA               NA            0.00       0.00
ICS Inc                          Unsecured         457.00           NA               NA            0.00       0.00
ILLINOIS LENDING CORP            Unsecured         400.00           NA               NA            0.00       0.00
INTERNAL REVENUE SERVICE         Unsecured     14,000.00     15,940.98        15,940.98            0.00       0.00
INTERNAL REVENUE SERVICE         Priority       3,000.00       3,751.01         3,751.01           0.00       0.00
JEFFERSON CAPITAL SYSTEM         Unsecured         751.00           NA               NA            0.00       0.00
LAKEVIEW LOAN SERVICING LLC      Secured       10,000.00       9,976.03         2,720.40      2,720.40        0.00
LAKEVIEW LOAN SERVICING LLC      Secured      203,530.00    199,107.98       209,084.01            0.00       0.00
LIFETIME FITNESS                 Unsecured         480.00           NA               NA            0.00       0.00
LOAN.COM                         Unsecured         500.00        500.00           500.00           0.00       0.00
LVNV FUNDING                     Unsecured         775.00        947.71           947.71           0.00       0.00
METROPOLITAN ADVANCED RAD SE     Unsecured         115.00           NA               NA            0.00       0.00
MOMA FUNDING LLC                 Unsecured      1,435.00       1,472.92         1,472.92           0.00       0.00
MOMA FUNDING LLC                 Unsecured      3,982.00       4,031.89         4,031.89           0.00       0.00
MOMA FUNDING LLC                 Unsecured            NA         164.68           164.68           0.00       0.00
PRA RECEIVABLES MGMT             Unsecured            NA       1,904.38         1,904.38           0.00       0.00
PRA RECEIVABLES MGMT             Unsecured           0.00        802.11           802.11           0.00       0.00
PRA RECEIVABLES MGMT             Unsecured      1,300.00       1,437.97         1,437.97           0.00       0.00
RUSH HOSPITAL                    Unsecured      3,313.00            NA               NA            0.00       0.00
SANTANDER CONSUMER DBA CHRY      Secured       11,025.00     12,800.00        11,200.00       1,059.06     393.94
SANTANDER CONSUMER DBA CHRY      Unsecured      4,622.00       2,973.25         4,573.25           0.00       0.00
SHETH, S MD                      Unsecured         241.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 17-24409       Doc 49     Filed 01/25/19 Entered 01/25/19 09:45:10                     Desc Main
                                   Document Page 3 of 4



Scheduled Creditors:
Creditor                                    Claim           Claim         Claim        Principal        Int.
Name                             Class    Scheduled        Asserted      Allowed         Paid           Paid
STERLING INC/KAY JEWELERS     Unsecured         226.00          246.01        246.01           0.00         0.00
T-MOBILE/T-MOBILE USA INC     Unsecured         322.00          261.55        261.55           0.00         0.00
US DEPT OF ED FEDLOAN         Unsecured     68,917.00       84,051.86     84,051.86            0.00         0.00


Summary of Disbursements to Creditors:
                                                            Claim            Principal                Interest
                                                          Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                              $209,084.01                 $0.00                   $0.00
      Mortgage Arrearage                              $2,720.40             $2,720.40                   $0.00
      Debt Secured by Vehicle                        $11,200.00             $1,059.06                 $393.94
      All Other Secured                                   $0.00                 $0.00                   $0.00
TOTAL SECURED:                                      $223,004.41             $3,779.46                 $393.94

Priority Unsecured Payments:
       Domestic Support Arrearage                            $0.00                $0.00                 $0.00
       Domestic Support Ongoing                              $0.00                $0.00                 $0.00
       All Other Priority                                $3,751.01                $0.00                 $0.00
TOTAL PRIORITY:                                          $3,751.01                $0.00                 $0.00

GENERAL UNSECURED PAYMENTS:                         $133,326.64                   $0.00                 $0.00


Disbursements:

       Expenses of Administration                             $4,146.60
       Disbursements to Creditors                             $4,173.40

TOTAL DISBURSEMENTS :                                                                          $8,320.00




UST Form 101-13-FR-S (09/01/2009)
  Case 17-24409         Doc 49      Filed 01/25/19 Entered 01/25/19 09:45:10                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/25/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
